Exhibit 10.12

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made effective August 7, 2006
(the “Effective Date”) by and between MAUI LAND & PINEAPPLE COMPANY, INC., a
Hawaii corporation, whose address is 120 Kane St., Kahului, Hawaii 96732
(“Seller”) and DUNCAN MACNAUGHTON, whose address is 1001 Bishop Street,
Suite 1050,

Honolulu, HI 96813 (hereinafter referred to as “Buyer”).

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Seller and Buyer agree as follows:

 

1.                                       Property. Subject to the terms and
conditions set forth in this Agreement, Seller agrees to sell to Buyer and Buyer
agrees to buy from Seller the real properties identified as the southern portion
of Tax Map Key No. (2) 2-3-7:1, consisting of approximately 89.203 acres, more
or less, including access to and from Lower Kula Road, located in Kula, Maui,
Hawaii, as shown in Exhibit A, together with all of Seller’s interest in any
other appurtenant rights, privileges, easements, licenses, permits, or rights of
way appurtenant to such real property (“Property”).

 

The Buyer and Seller understand and agree that the Seller received in
February 2006 a separate lot determination from the County of Maui, recognizing
seven (7) lots within the existing Tax Map Key No. (2) 2-3-7:1, which includes
the Property. However, the lot configuration established by the County does not
follow the original Land Grant boundaries (which the Property is based upon) and
therefore a consolidation and resubdivision of a portion of said tax map parcel
is required in order to establish the Property as a separate parcel as shown on
Exhibit A.

 

In accordance with Maui County Code Section 18.04.020(B) it is expressly agreed
that the sale of the Property pursuant to this Agreement shall not close unless
and until final subdivision approval is granted for the consolidation and
resubdivision described herein.

 

2.                                       Purchase Price. The purchase price
(“Purchase Price”) for the Property shall be THREE MILLION SIX HUNDRED FORTY-TWO
THOUSAND THREE HUNDRED FIFTY AND NO/100 UNITED STATES DOLLARS (US
$3,642,350.00).

 

3.                                       Payment of Purchase Price. Buyer shall
pay the Purchase Price as follows:

 

a.                                       Upon full execution of this Agreement,
Buyer shall make a cash deposit of FIFTY THOUSAND U.S. DOLLARS (US $50,000.00)
with Escrow (defined below).

 

 

Buyer

 

 

 

Seller

 

 

 

1

--------------------------------------------------------------------------------


 

b.                                      The deposit required under paragraphs
3(a) shall be held in Escrow in an interest-bearing account and at Closing shall
be applied to the Purchase Price. Upon the expiration of the Due Diligence
Period, these deposits shall become non-refundable, unless Seller is in default.
Accordingly, Buyer hereby irrevocably instructs Escrow that, if the Due
Diligence Period expires and Buyer has not exercised its Due Diligence right to
cancel, then if Buyer fails to close in accordance with the terms of this
Agreement for any reason (other than a material breach of this Agreement by
Seller), Escrow shall, upon written demand from Seller, and without any
requirement for further authorization or approval from Buyer, disburse Buyer’s
deposit to Seller. Seller and Buyer acknowledge that this forfeiture of the
deposits is intended and understood to be compensation for the losses that
Seller will incur if Buyer fails to close, including without limitation lost
opportunities to market the Property, and not as a penalty, and further that the
sum to be forfeited is a reasonable estimate of the damages Seller will suffer
if Buyer defaults.

 

c.                                       Buyer shall pay the balance of the
Purchase Price in cash at Closing.

 

d.                                      Buyer’s obligations under this Agreement
are not contingent on or subject to mortgage financing.

 

4.                                       Due Diligence.

 

a.                                       Due Diligence Period. From the date of
execution of this Agreement until 5:00 p.m. (HST) on the 60th day following the
Effective Date (the “Due Diligence Period”), Buyer, at Buyer’s expense,
may review, survey and investigate (a) the physical and environmental condition
of the Property, (b) the character, quality, and general utility of the
Property, (c) the zoning, land use, environmental and building requirements and
restrictions applicable to the Property, (d) the state of title to the Property,
and (e) any and all other documents and matters Buyer feels are necessary to
evaluate the Property and determine its acceptability to Buyer (“Due
Diligence”). The Seller shall make available to Buyer, for Buyer’s review and
use, copies of all maps, surveys, appraisals, reports or other investigative
studies conducted by Seller regarding the Property. Such information shall
include, but not be limited to, future anticipated farming activities upon the
Property and adjacent properties owned by the Seller, water supplies, reservoirs
and waterlines located on the Property and maintenance and repair of such
facilities, existing and future agreements with third parties regarding the use
and maintenance of the water supplies and facilities, anticipated easements for
access and utilities, available precipitation reports, any existing leases
issued to third parties for the use of the Property, and a history of the
farming of the Property and occupancy of the residential improvements located
thereon. Seller shall permit Buyer to inspect and, at Buyer’s expense, copy the
files provided by Seller pursuant to this section (excluding any confidential or
privileged materials).

 

2

--------------------------------------------------------------------------------


 

b.                                      Title Report. No later than fifteen (15)
days after the Effective Date, Seller shall secure a current title report
regarding the Property (the “Title Report”) from Escrow, and provide a copy of
it to Buyer. No later than five (5) days following Seller’s delivery of the
Title Report and copies of documents listed in the Title Report to Buyer, Buyer
shall notify Seller in writing of any liens, restrictions or other encumbrances
shown on the Title Report that are objectionable. No later than ten (10) days
following Buyer’s delivery of such notification to Seller, Seller shall notify
Buyer whether Seller agrees to remove any such objectionable encumbrance from
title prior to Closing. If Seller does not agree to remove an encumbrance and
Buyer nevertheless waives the Due Diligence right to cancel this Agreement set
forth below and proceeds to close its purchase, Buyer’s objections to that
encumbrance shall be deemed waived. All liens, restrictions and other
encumbrances shown on the Title Report, excluding any that Seller agrees to
remove, shall be called “Permitted Encumbrances”.

 

c.                                       Allocation of Future Subdivision
Rights. Under the existing Agricultural Zoning Ordinance, Maui County Code
Section 19.30A.030.G, Tax Map Key No. (2) 2-3-7:1 has the potential to be
subdivided into at least thirty-six (36) developable lots. Four (4) potential
agricultural lots are intended to be allocated to the Property as follows:

2 lots of 2-acre minimum size

2 lots of 15-acre minimum size

 

In the event that the total agricultural subdivision potential needs to be
adjusted due to unforeseen circumstances, the revised allocation shall be set
prior to the end of the Due Diligence period.

 

d.                                      Waterline and Access Easements. Within
thirty (30) days of the Effective Date, the Seller shall make a good faith
effort to provide a map to the Buyer which shall identify all existing
waterlines, reservoirs and access easements that exist on the Property for the
benefit of the Seller, the County of Maui, or any other party, for the Buyer’s
review. Provided that Buyer understands that it bears the obligation to conduct
his own due diligence investigation of the Property.

 

e.                                       Due Diligence Cancellation Right. If
during the Due Diligence Period, Buyer determines in its sole discretion that
the Property is not acceptable for any reason, Buyer shall have the right before
the expiration of the Due Diligence Period to terminate this Agreement by giving
written notice to Seller. Upon such termination by Buyer, this Agreement shall
terminate, Buyer’s deposits together with any interest earned thereon, less any
incurred escrow fees or expenses, shall be refunded to Buyer, all
documents/information about the Property obtained by Buyer shall be delivered
forthwith to Seller and the parties hereto shall be released from all further
obligations and liabilities hereunder, except that Buyer shall restore any
damage done to the Property as a result of its Due Diligence inspections. If
Buyer fails to exercise this right to cancel on or

 

3

--------------------------------------------------------------------------------


 

before such date and time, then Buyer shall be deemed to have waived its right
to cancel this Agreement. Buyer shall defend, indemnify, and hold Seller
harmless against any losses, damages, costs, and expenses including reasonable
attorney’s fees, arising from any entry on the Property by Buyer or any of its
agents, employees, contractors or representatives to conduct Due Diligence.

 

5.                                       Escrow, Closing, Prorations and
Expenses.

 

a.                                       Escrow. The transfer of the Property
shall occur through Title Guaranty Escrow Services, Kahului Branch, attention
Lynn Sueda (“Escrow”).

 

b.                                      Closing Date. Payment of the Purchase
Price and recording of the Warranty Deed conveying the Property to Buyer
(“Closing”) shall occur 90 days following the County of Maui’s issuance of final
subdivision approval for the consolidation and resubdivision described above, or
on another date mutually agreed upon by the parties. Provided, however, that
Seller shall have the sole right to extend Closing by up to an additional 120
days, whereby Closing could occur up to 210 days beyond the date of said final
subdivision approval. Seller shall provide Buyer with at least 30 days prior
notice of any change in the closing date.

 

c.                                       Seller’s Closing Obligations. On or
before Closing Date, Seller shall deliver the following to Escrow:

 

(1)                                  Four (4) duplicate original copies of a
Warranty Deed in a form reasonably acceptable to Buyer and Seller, duly executed
and acknowledged by Seller, conveying to Buyer Seller’s fee simple interest in
the Property free and clear of any liens or encumbrances, except the Permitted
Encumbrances;

 

(2)                                  A State of Hawaii conveyance tax
certificate appropriately completed and executed by Seller;

 

(3)                                  Certifications in the forms required by
Section 1445(e) of the Internal Revenue Code (FIRPTA), and Section 235-68 of the
Hawaii Revised States, as amended (HARPTA), duly executed by Seller;

 

(4)                                  Resolutions of Seller authorizing the
execution of this Agreement and the transaction contemplated herein; and

 

(5)                                  Such funds as are necessary to cover
expenses which are to be paid by Seller under this Agreement. Seller may, as an
alternative to providing such funds, deposit with Escrow a written authorization
satisfactory to Escrow providing for the payment of such expenses out of the
sales proceeds due Seller.

 

4

--------------------------------------------------------------------------------


 

(6)                                  Seller shall have the property surveyed by
a surveyor licensed in the State of Hawaii, and provide a map (with surveyor’s
stamp) and accompanying report, showing the perimeter of the Property and the
location of any improvements within the vicinity of the perimeter boundaries of
the Property.

 

d.                                      Buyer’s Closing Obligations. On or
before the Closing Date, Buyer shall deliver to Escrow such cash funds as are
necessary to pay the balance of the Purchase Price and to cover expenses which
are to be paid by Buyer under this Agreement.

 

e.                                       Closing Costs. Seller shall pay the
following closing costs:  (a) costs of drafting the deed; (b) Seller’s notary
fees; (c) conveyance tax; (d) the recording fees for the deed; (e) 50% of
Escrow’s fees; (f) sixty percent (60%) of the premium for the title insurance
policy and (g) Seller’s attorney’s fees. Buyer shall pay the following closing
costs:  (a) forty percent (40%) of the costs of the title insurance policy in
the amount of the Purchase Price; (b) Buyer’s notary fees; (c) 50% of Escrow’s
fees; and (d) Buyer’s attorney’s fees.

 

f.                                         Prorations. All real property taxes
shall be prorated between Seller and Buyer as of the Closing Date. Other
assessments, if any, shall be paid by Seller at Closing.

 

6.                                       1031 Exchange. Seller reserves the
right to sell the Property in a tax-deferred exchange under Section 1031 of the
Internal Revenue Code (a “1031 Exchange”). Buyer agrees to cooperate fully with
Seller to effectuate Seller’s 1031 Exchange by, among other things,
(1) executing all necessary agreements, instruments, addenda, assignments,
escrow instructions, consents and other documents necessary or convenient to
implement the 1031 Exchange, and (2) entering into an exchange agreement with a
qualified intermediary which provides for the 1031 Exchange, provided that Buyer
shall not be required to incur any additional expenses or delay Closing due to
the 1031 Exchange.

 

Buyer reserves the right to buy the Property in a tax-deferred exchange under
Section 1031 of the Internal Revenue Code (a “1031 Exchange”). Seller agrees to
cooperate fully with Buyer to effectuate Seller’s 1031 Exchange by, among other
things, (1) executing all necessary agreements, instruments, addenda,
assignments, escrow instructions, consents and other documents necessary or
convenient to implement the 1031 Exchange, and (2) entering into an exchange
agreement with a qualified intermediary which provides for the 1031 Exchange,
provided that Seller shall not be required to incur any additional expenses or
delay Closing due to the 1031 Exchange.

 

5

--------------------------------------------------------------------------------


 

7.                                       General Representations and Covenants.

 

a.                                       Seller’s Representations. Seller hereby
represents and warrants to Buyer, which representations and warranties are true
as of the date of this Agreement, will be true as of the Closing Date and will
survive the Closing:

 

(1)                                  The execution and delivery of this
Agreement and consummation of the transaction contemplated hereby have been duly
authorized by Seller. All the documents executed by Seller which are to be
delivered to Buyer at Closing will be:  duly authorized, executed, and delivered
by Seller; legal, valid, and binding obligations of Seller; sufficient to convey
good marketable fee simple title to the Property (if they purport to do so); and
not in violation of any mortgage, agreement or undertaking to which Seller is a
party or to which Seller is subject or by which Seller or the Property, may be
bound or affected.

 

(2)                                  Seller is duly organized, existing and
authorized to do business under the laws of the State of Hawaii.

 

(3)                                  Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code (the “Code”) and is
not a “nonresident person” within the meaning of §235-68(a) of the Hawaii
Revised Statutes.

 

(4)                                  From the Effective Date until Closing, any
Agreement by Seller for the sale, use or occupancy of the Property shall be
subject to this Agreement and all rights of Buyer hereunder.

 

b.                                      Seller’s Covenants. Seller covenants and
agrees as follows:

 

(1)                                  From the Effective Date until Closing Date,
Seller shall not enter into, modify, or amend any agreement pertaining to and
affecting the Property, without the prior written consent of Buyer, which may be
withheld in Buyer’s sole discretion. Provided that Seller may enter into other
agreements for the sale of the Property to third parties, provided that such
agreements shall be contingent upon the termination of this Agreement.

 

(2)                                  From the Effective Date until Closing Date,
Seller shall not mortgage, pledge or grant or convey any interest in the
Property without the prior written consent of Buyer unless such mortgage,
pledge, grant or conveyance shall be released at Closing, which may be withheld
in Buyer’s sole discretion.

 

6

--------------------------------------------------------------------------------


 

c.                                       Buyer’s Representations. Buyer hereby
represents and warrants to Seller, which representations and warranties are true
as of the Effective Date, will be true as of the Closing Date and will survive
the Closing:

 

(1)                                  All the documents executed by Buyer which
are to be delivered to Seller at Closing will be:  duly authorized, executed,
and delivered by Buyer; legal, valid, and binding obligations of Buyer; and not
in violation of any mortgage, agreement or undertaking to which Buyer is a party
or to which Buyer is subject or by which Buyer may be bound or affected.

 

(2)                                  Buyer has not filed or been the subject of
any filing of a petition under the Federal Bankruptcy Law or any federal or
state insolvency laws or laws for composition of indebtedness or for the
reorganization of debtors.

 

8.                                       Leaseback of Pineapple Fields. The
Buyer shall lease to Seller the currently existing pineapple fields located on a
portion of the Property pursuant to the terms set forth in the lease agreement
(which include a lease term through August 30, 2007) attached hereto as
Exhibit B. Said lease to be executed by the parties prior to or concurrently
with Closing.

 

9.                                       Seller’s Agricultural Reservation
Regarding the Property. The deed conveying the Property shall contain the
following reservation:

 

(a)                                  The Grantee acknowledges that the Property
is adjacent to, nearby or in the vicinity of lands which were, are, or will in
the future be actively used for the growing, harvesting and processing of
pineapple and all other agricultural activities permitted by applicable land use
and zoning laws (such activities being herein collectively called the
“Agricultural Activities”). Grantee also acknowledges that Agricultural
Activities may from time to time bring upon the Property or result in noise,
odors, dust, smoke, fumes, vibrations, shock waves, heat, traffic, traffic
noise, pesticides, herbicide and other agricultural chemicals, particulates,
similar substances and nuisances and other impacts of normal and accepted
agricultural practices and operations (collectively, the “Agricultural
By-Products”).

 

(b)                                 Grantee acknowledges that the Property was
formerly used for the cultivation of pineapple and other Agricultural Activities
and that Agricultural By-Products of such Activities may remain on the Property
and in its soils. Construction, Agricultural Activities, and other activities on
the Property may thus result in exposure to Agricultural By-Products present on
the Property.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Grantor reserves, for itself and for
its successors and assigns the perpetual right and easement over, above and upon
the Property to discharge, emit, transmit, diffuse and/or inflict Agricultural
By-Products.

 

(d)                                 The Grantee hereby assumes complete risk of
and forever releases the Grantor, its successors and assigns from all claims
for nuisances affecting the Property and from all claims for injury or damages
(including, but not limited to, consequential damages, general damages, damages
for emotional distress or mental anguish, statutory damages, special damages,
exemplary and punitive damages) arising from past, present or future
Agricultural Activities or from Agricultural By-Products that currently or in
the future affect the Property. Without limiting the generality of the
foregoing, the Grantee hereby, with full knowledge of its rights, forever:
(i) waives any right to require the Grantor, its successors or assigns, and
releases the Grantor, its successors and assigns from any obligation to take any
action to correct, remediate, modify, alter, eliminate, abate or clean-up any
Agricultural Activities or Agricultural By-Products, and (ii) waives any right
to file any suit or claim against the Grantor, its successors or assigns for
injunction or abatement of nuisances arising from Agricultural Activities or
Agricultural By-Products.

 

(e)                                  The Grantee shall indemnify, defend and
hold harmless the Grantor to the fullest extent allowed by law from and against
all claims, demands, actions, losses, damages, liabilities, costs and expenses,
including, without limitation, attorneys’ fees, asserted against or incurred by
the Grantor, which arise out of any injury, death or damage to person, property
or business that occurs on the Property and is the result of any Agricultural
Activities or Agricultural By-Products, irrespective of the theory of liability
asserted against the Grantor; provided, however, this indemnification shall not
apply to claims, demands, actions, losses, damages, liabilities, costs and
expenses caused by the proven (and not merely alleged) willful misconduct of the
Grantor, but unless the Grantor’s willful misconduct shall be established by a
final, nonappealable judgment of a court of competent jurisdiction, the Grantor
shall be entitled to the full benefits of this indemnification, including the
right to reimbursement for all costs and expenses, including attorneys’ fees,
incurred in the defense of any claims or demands asserted by any party against
the Grantor.

 

(f)                                    Any Agricultural Activities or
Agricultural By-Products, and any claim, demand, action, loss, damage,
liability, cost or expense arising therefrom, shall not constitute a breach of

 

8

--------------------------------------------------------------------------------


 

any covenant or warranty of the Grantor under this deed or any other agreement
between Grantor and Grantee or otherwise be the basis for a suit or other claim,
including without limitation a claim for injunction or abatement of nuisances,
and the Grantee hereby forever waives any right to file any such suit or claim.

 

(g)                                 As used in this section regarding
Agricultural Activities, all references to the “Grantor” shall mean and include
the Grantor and Maui Land & Pineapple Company, Inc., Maui Pineapple Company,
Ltd., and all subsidiary, sister and other affiliated companies of the Grantor,
and all successors and assigns of the Grantor and its parent, subsidiary, sister
and affiliated companies.

 

10.                                 Water Service; Waterlines. A County of Maui
Department of Water Supply water meter shall be transferred to the Buyer by the
Seller at the Closing. Seller believes that the meter is a one-inch meter, but
makes no representations or warranties as to the size. The meter is not located
on the Property. Buyer will bear all expenses to construct waterlines from the
meter to the Property. In the alternative, Buyer may seek to have the meter
relocated to the Property at his sole cost. Seller will cooperate with Buyer’s
efforts to relocate the meter, provided that Seller shall liable for any
expenses related to such relocation. If the waterline must cross over other land
owned by Seller, outside the Property, Seller shall grant an appropriate
waterline easement to Buyer.

 

There may be existing private waterlines that cross through the Property, the
locations of which shall be described during the Due Diligence Period, and for
which easements shall be granted to the benefiting parties, provided, however,
all easements benefiting the farming activities of the Seller shall terminate if
and when Maui Pineapple Company ceases to cultivate crops in the fields
currently served or otherwise benefited by said waterline easements. Seller
shall survey and reserve waterline easements for the benefit of its other lands,
prior to Closing.

 

11.                                 “AS IS” Sale. Notwithstanding any other
provision of this Agreement, Buyer acknowledges that except as specifically
represented and warranted by Seller in this Agreement:

 

(a)                                  Seller makes no warranties or disclosures
regarding the property, and any and all information supplied or made available
by Seller, whether written or oral, prepared by Seller or other party, and
whether in the form of maps, surveys, plats, reports, studies or plans, or any
other type of materials or information, whatsoever, is furnished to Buyer solely
as a courtesy and is without representation or warranty on the part of Seller,
express or implied; and

 

9

--------------------------------------------------------------------------------


 

(b)                                 Buyer is purchasing the Property on a
strictly “AS IS, WHERE IS, WITH ALL FAULTS” basis. Buyer further acknowledges
that no representation, written or oral, has been made by Seller, its officers,
agents or employees in order to induce Buyer to enter into this Agreement. Buyer
represents and warrants that neither Seller nor its officers, agents or
employees has made any representation or statement to Buyer concerning the
condition, development potential, merchantability, fitness for a particular
purpose, operation, resale or investment potential of the Property, nor has
Seller or its officers, agents or employees rendered any advice or expressed any
opinion to Buyer regarding any tax consequences of ownership of the Property,
and Buyer expressly waives any duty by Seller to make any such disclosures or
render such opinions. Buyer represents and warrants that as of the Closing Date,
Buyer will be familiar with the Property and will have made such independent
investigation as Buyer deems necessary or appropriate in order for Buyer to have
determined to acquire the Property.

 

12.                                 Additional Conditions Precedent to Closing.

 

a.                                       Buyer’s Conditions Precedent to
Closing. The obligations of Buyer hereunder are subject to satisfaction of all
the conditions set forth in this section. Buyer may waive any or all of such
conditions in whole or in part but any such waiver shall be effective only if
made in writing:

 

(1)                                  All of Seller’s representations and
warranties shall be true and correct in all material respects as if made on and
as of the Closing Date;

 

(2)                                  Seller shall not be in default in the
performance of any material covenant to be performed by Seller under this
Agreement;

 

(3)                                  Escrow shall have provided Buyer a
commitment to issue to Buyer an Owner’s Policy of Title Insurance, Form B-1970
or equivalent, with such endorsements as Buyer may request (the “Title Policy”)
insuring fee simple to the Property, subject to:  (a) the Permitted
Encumbrances, and (b) the standard terms, conditions, exclusions and exceptions
contained in the Title Policy that have not been deleted by the extended
coverage form or endorsement;

 

(4)                                  There has been no material damage or
adverse developments to the condition of the Property since the expiration of
the Due Diligence Period; and

 

(5)                                  There shall be no legal action or
governmental action pending or threatened against the Property since the
expiration of the Due Diligence Period.

 

10

--------------------------------------------------------------------------------


 

b.                                      Seller’s Conditions Precedent. The
obligations of Seller hereunder are subject to satisfaction of all the
conditions set forth in this section. Seller may waive any or all of such
conditions in whole or in part but any such waiver shall be effective only if
made in writing:

 

(1)                                  All of Buyer’s representations and
warranties shall be true and correct in all material respects as if made on and
as of the Closing Date; and

 

(2)                                  Buyer shall not be in default in the
performance of any material covenant or duty to be performed by Buyer under this
Agreement.

 

13.                                 [Reserved].

 

14.                                 Assignment. This Agreement may not be
assigned by Buyer without the prior written consent of Seller, which may be
withheld or conditioned in Seller’s sole discretion. Notwithstanding the
foregoing, Buyer shall have the right at closing to have the Property conveyed
to a legal entity that is a subsidiary or affiliate of Buyer, provided that
Buyer shall remain fully obligated under this Agreement.

 

15.                                 Default; Remedies; Attorneys’ Fees & Costs.
Except as otherwise provided in this Agreement, in the event that a party shall
fail to perform its obligations under this Agreement, the other party may: 
(a) bring an action for damages for breach of contract; (b) file and maintain a
suit for specific performance of this Agreement; or (c) pursue any other legal
remedy as shall be allowed at law or in equity. If any party hereto shall ever
be in default or breach with respect to this Agreement, and the other party
shall incur expenses, fees and costs or employ legal counsel to make any demand
or otherwise to protect or enforce its rights herein, the party in default or
breach shall pay all such costs and expenses incurred by the other party,
including court costs and reasonable attorneys’ fees.

 

16.                                 Indemnity.

 

a.                                       Indemnity from Seller. Seller shall
hold harmless, indemnify and defend Buyer, its successors and assigns and their
respective partners, joint venturers, members, agents, employees, officers, and
directors, and the Property from and against any and all obligations,
liabilities, claims, liens, encumbrances, demands, losses, damages, causes of
action judgments, costs and expenses (including, without limitation, attorney’s
fees and expenses), whether direct, contingent, or consequential and no matter
how arising (“Losses and Liabilities”) in any way resulting from any material
breach of any representations and warranties or covenants by Seller in this
Agreement.

 

11

--------------------------------------------------------------------------------


 

b.                                      Indemnity from Buyer. Buyer shall hold
harmless, indemnify and defend Seller, its successors and assigns and their
respective agents, employees, officers and partners, from and against any and
all Losses and Liabilities in any way resulting from any material breach of any
representations and warranties or covenants of Buyer in this Agreement.

 

17.                                 Brokerage; Commission. No brokers are
involved in this transaction. In the event of any claim, for a broker’s fee,
finder’s fee, commission or other similar compensation in connection with this
transaction arising out of any claim by reason of services alleged to have been
rendered to, or at the request of either party, such party agrees to indemnify,
defend, protect and hold the other party harmless against any and all liability,
loss, cost, damage or expense (including reasonable attorneys’ fees and costs)
which the other party may sustain or incur by reason of such claim. The
provisions of this Section shall survive the termination of this Agreement or
the Closing.

 

18.                                 Miscellaneous.

 

a.                                       Entire Agreement. This Agreement is the
entire agreement between the parties and shall not be modified except by an
instrument in writing signed by all of the parties. This Agreement supersedes
any and all other understandings or agreements, whether written or oral, between
Seller and Buyer concerning the sale and purchase of the Property.

 

b.                                      No Waiver; Time of the Essence. No
failure by either party to insist upon strict performance by the other party of
any of the terms and provisions of this Agreement shall constitute or be deemed
to be a waiver of any such term or provision, or constitute an amendment or
waiver of any such term or provision by course of performance. Time is of the
essence with respect to the obligations under this Agreement.

 

c.                                       Notices. Any notice given by either
party pursuant to this Agreement shall be valid if in writing and personally
delivered, sent by facsimile transmission, or if sent by registered or certified
mail, return receipt requested, postage prepaid, to the last known address of
the other party. Such notice shall be effective upon such personal delivery,
completion of facsimile transmission with confirmation of successful
transmission, or two (2) days after such mailing. Either party may, at any time
and from time to time, in the manner set forth for the giving of notices, give
notice to the other party hereunder of any change of address, and such address
shall be sufficient as the last known address of the party hereunder. The
following addresses, telephone numbers and facsimile numbers shall be used until
notice to the contrary:

 

12

--------------------------------------------------------------------------------


 

To Seller at:

Maui Land & Pineapple Company, Inc.

 

Attention: Randall H. Endo

 

120 Kane Street

 

Kahului, HI 96732

 

Phone: (808) 877-3874

 

Fax: (808) 871-4375

 

Email: rendo@mlpmaui.com

 

To Buyer at:

DUNCAN MACNAUGHTON

 

1001 Bishop Street, Suite 1050

 

Honolulu, HI 96813

 

Phone: (808) 545-7722

 

Fax: (808) 545-7725

 

d.                                      Headings. All headings used in this
Agreement are for reference convenience only and are not to be construed as
limiting in any manner the content of any Section, paragraph or particular
provision.

 

e.                                       Applicable Law. This Agreement is
governed by and shall be construed in accordance with the laws of the State of
Hawaii.

 

f.                                         Severability. If any provisions of
this Agreement is held invalid, illegal or unenforceable in any respect, the
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof.

 

g.                                      Binding Effect. This Agreement shall be
binding upon and shall inure to the benefit of the parties herein named and
their respective successors and permitted assigns.

 

h.                                      Multiple Buyers. In the event that more
than one buyer has entered into this Agreement, then all such buyers shall be
jointly and severally bound by the terms of this Agreement.

 

i.                                          Counterparts. This Agreement may be
executed in counterparts and transmitted by fax or email. Each
counterpart shall, irrespective of the date of its execution and delivery, be
deemed an original, and the counterparts together shall constitute one and the
same instrument.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

By

 

/S/ ROBERT I. WEBBER

 

 

Its  Senior Vice President & Chief Financial Officer

 

 

By

 

/S/ RANDALL H. ENDO

 

 

Its  Vice President/ Community Development

 

 

“Seller”

 

 

 

 

/S/ Duncan MacNaughton

 

DUNCAN MACNAUGHTON

 

 

“Buyer”

 

 

Attachments:

Exhibit A – Property Description

Exhibit B – Leaseback of pineapple fields

 

14

--------------------------------------------------------------------------------

 